In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 13-3291
WALTER V. LOVE,
                                                Plaintiff-Appellant,

                                v.

JP CULLEN & SONS, INC.,
                                               Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
      No. 2:12 –cv-00689-NJ — Nancy Joseph, Magistrate Judge.
                    ____________________

   ARGUED DECEMBER 11, 2014 — DECIDED MARCH 9, 2015
                    ____________________

    Before WOOD, Chief Judge, and FLAUM and MANION, Cir-
cuit Judges.
   FLAUM, Circuit Judge. In February 2008, Walter V. Love
was dismissed from the construction site on which he
worked after a physical altercation with another site worker.
JP Cullen & Sons, Inc. was the general contractor responsible
for the project. Cullen employed a subcontractor—Eugene
Matthews, Inc.—who employed a second subcontractor—
Union Contracting, Inc.—which in turn employed Love.
2                                                   No. 13-3291

Love brought a Title VII action against Cullen, alleging that
his job site dismissal was racially motivated. Since Cullen
was not Love’s direct employer, Love needed to demonstrate
that Cullen could still be held liable under Title VII as his in-
direct employer. The district court concluded that Love
failed to demonstrate such a relationship, and therefore
granted summary judgment in favor of Cullen in September
2013. We now affirm.
                         I. Background
   J.P. Cullen & Sons, Inc. was the general contractor on the
Milwaukee city hall renovation project (“city hall project”),
which spanned from September 2005 through December
2008. One condition of Cullen’s contract with the city was its
compliance with the city’s residency preference program,
which required that a given percentage of all hours worked
on certain city contracts be allocated to unemployed resi-
dents of a specified area. In order to ensure compliance with
the residency program, Cullen selected a recruiting firm to
aid in hiring.
    One of Cullen’s subcontractors on the renovation project
was Eugene Matthews, Inc. (“EMI), which, under the terms
of its contract with Cullen, was permitted to select its own
subcontractors within certain parameters (for instance, Cul-
len required its subcontractors to hire union workers). One
of EMI’s subcontractors was Union Contracting, Inc.
(“UCI”), which hired Walter V. Love to work on the city hall
project. Love was hired by UCI as a foreman in June 2007,
and his duties included shipping and receiving, managing
laborers, and ensuring that necessary materials were on site
and properly staged. Love expected to continue working for
UCI after completion of the city hall project.
No. 13-3291                                                 3

    UCI, which had no contractual relationship with Cullen,
paid Love’s salary and provided all other benefits. UCI also
set Love’s hours. Scott Henninger, the job superintendent for
UCI, received general work instructions from Cullen and
passed those instructions on to Love. Cullen only gave spe-
cific directions about how to carry out assignments if it re-
viewed a finished product and found it unsatisfactory; un-
der those circumstances, Cullen would communicate in-
structions for further work to a UCI supervisor.
    Cullen’s contract with EMI also required that EMI fur-
nish all labor, materials, equipment, and services necessary
to complete its work. However, Cullen did make a few bulk
purchases of materials that it provided to EMI. Cullen also
controlled physical access to the project site. It further re-
quired all subcontractor employees to attend periodic safety
training meetings. However, Cullen provided no additional
training or instruction. Most relevant to this appeal, in the
event of “serious incidents” involving threats to workplace
safety or worker productivity, Cullen retained the right to
investigate alleged misconduct by its subcontractors’ em-
ployees, to discipline them if necessary, and to permanently
remove them from the job site. Cullen admits that it reserved
the final decision regarding the continued presence of any
worker on the project site.
    On February 28, 2008, Love, who is African-American,
was involved in an altercation with Arthur Mahan, another
African-American employee of a different subcontractor.
The facts of the altercation are disputed in this appeal. Love
claims that Mahan confronted him and that Love attempted
to verbally diffuse the situation. Cullen contends that Love
4                                                         No. 13-3291

may have pulled a knife 1 during the altercation and enlisted
other site workers as “enforcers” to seek revenge on Mahan
after the quarrel concluded. As a result of the altercation,
Cullen’s superintendent, Don Berendsen, ordered both Ma-
han and Love permanently removed from the job site, even
though Berendsen supposedly concluded that Mahan was
the instigator. Berendsen apparently initially concluded that
only Mahan should be removed, and that Love should be
suspended from the job site for one day. However, Mahan’s
employer—Artega Construction—evidently became upset
by this decision and demanded that Love also be removed
from the job site. Berendsen agreed and ordered both Mahan
and Love permanently removed.
   Henninger, UCI’s superintendent, attempted to persuade
Berendsen to reinstate Love, but Berendsen refused. Love
contends that Berendsen threatened to end the contract with
UCI if Love was not removed. After his removal, Love was
unable to secure further employment with UCI, which had
no other pending projects to which it could assign him. Ac-
cording to Love, there was another physical altercation be-
tween two Caucasian workers at the city hall project site that
was similar to the Love-Mahan argument, but resulted in no
significant disciplinary action against either worker.
    While Love’s primary claim of racial discrimination de-
rives from Cullen’s removal of Love from the project site,
Love also alleges several other instances of disparate treat-

1 Love contends that Cullen’s superintendent concluded that Mahan had
lied about the knife, and that Love had a cellular phone in his hand in-
stead. However, the particular details of the altercation are ultimately
irrelevant to our determination of whether Cullen was Love’s indirect
employer for Title VII purposes.
No. 13-3291                                                  5

ment on account of race that occurred prior to his dismissal.
For example, Love notes that in November or December
2007, a Caucasian worker hung a noose at the construction
site, which remained in place for two weeks despite numer-
ous complaints to Cullen from African-American workers on
the job site. Love also contends that Caucasian workers in
the lunch area provided by Cullen routinely used the “N”
word to describe their African-American coworkers. Love
reported this behavior to Cullen’s mason foreman, but Cul-
len made no attempt to stop the behavior. Love further con-
tends that minority workers were repeatedly passed over for
Cullen’s “Partner of the Month” award.
    Love filed suit in the United States District Court for the
Eastern District of Wisconsin, alleging that Cullen discrimi-
nated and retaliated against him on the basis of race in viola-
tion of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. Both parties consented to the entry of final
judgment by a magistrate judge. Cullen moved for summary
judgment on the ground that it was not Love’s employer for
Title VII purposes. Although the district court recognized
that a defendant who is not a direct employer may neverthe-
less be subject to Title VII liability if the plaintiff demon-
strates that the defendant functioned as a de facto or indirect
employer, the court found that Love failed to make the req-
uisite demonstration. The court ultimately concluded that
“indirect employer liability depends on the amount of con-
trol a putative Title VII defendant exerts over the plaintiff’s
employment.” Love v. JP Cullen & Sons, Inc., 971 F. Supp. 2d
862, 865 (E.D. Wis. 2013). The court conducted a careful
analysis of the nature and extent of the control that Cullen
exercised over Love’s employment and determined that,
based on the undisputed evidence in the record, Cullen was
6                                                 No. 13-3291

not Love’s employer for Title VII purposes. The district court
subsequently granted summary judgment to Cullen. Love
appeals.
                         II. Discussion
    We review a district court’s grant of summary judgment
de novo. Stable Inv. P’ship v. Vilsack, 775 F.3d 910, 915 (7th
Cir. 2015). In reviewing a motion for summary judgment, the
court must construe all facts and inferences in favor of the
nonmoving party. Foskett v. Great Wolf Resorts, Inc., 518 F.3d
518, 522 (7th Cir. 2008). Summary judgment is appropriate
when no genuine issue of material fact exists such that no
reasonable jury could find for the nonmovant. Hedberg v. Ind,
Bell Tel. Co., Inc., 47 F.3d 928, 931 (7th Cir. 1995).
    This appeal does not concern the merits of Love’s racial
discrimination claims. Rather, we analyze whether Cullen—
who was not Love’s direct employer—nevertheless exercised
sufficient control over Love in the workplace such that Cul-
len is a proper defendant under Title VII. For reasons we ar-
ticulate below, we conclude that Cullen exercised insuffi-
cient control over Love, such that no reasonable jury could
conclude that Cullen was Love’s indirect employer under
Title VII.
   Under Title VII of the Civil Rights Act of 1964, it is un-
lawful for an employer “to fail or refuse to hire or to dis-
charge any individual, or otherwise to discriminate against
any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such in-
dividual’s race, color, religion, sex, or national origin.” 42
U.S.C. § 2000e-2(a)(1). Title VII defines “employer” as “a
person engaged in an industry affecting commerce who has
No. 13-3291                                                     7

fifteen or more employees for each working day in each of
twenty or more calendar weeks in the current or preceding
calendar year, and any agent of such a person,” 42 U.S.C. §
2000e(b), while an “employee” is defined broadly, as “an in-
dividual employed by an employer.” 42 U.S.C. § 2000e(f).
    In order to bring a Title VII claim against Cullen, Love
must prove the existence of an employer–employee relation-
ship. Knight v. United Farm Bureau Mut. Ins. Co., 950 F.2d 377,
380 (7th Cir. 1991). It is undisputed that Love was not a di-
rect employee of Cullen; rather, Love was an employee of
UCI, a subcontractor of EMI, which was a subcontractor of
Cullen. However, a plaintiff may have multiple employers
for the purpose of Title VII liability. See Tamayo v. Blagojevich,
526 F.3d 1074, 1088 (7th Cir. 2008). It is also well established
in this circuit that a plaintiff can, under certain limited cir-
cumstances, bring a claim against a defendant who is not his
direct employer. See EEOC v. Illinois, 69 F.3d 167, 169 (7th
Cir. 1995).
    The district court stated that “the standard for determin-
ing when an entity is a de facto [or indirect] employer is un-
settled” in this circuit. Love, 971 F. Supp. 2d at 865. The dis-
trict court identified two allegedly distinct tests that we have
applied to determine whether a defendant can be deemed an
indirect employer. The first is a five-factor test, developed in
Knight v. United Farm Bureau Mutual Insurance Co., 950 F.2d
at 378–79. That test balances five factors relevant to an em-
ployer–employee relationship: (1) the extent of the employ-
er’s control and supervision over the employee; (2) the kind
of occupation and nature of skill required, including wheth-
er skills were acquired on the job; (3) the employer’s respon-
sibility for the costs of operation; (4) the method and form of
8                                                 No. 13-3291

payment and benefits; and (5) the length of the job commit-
ment. Id.
    The district court also articulated a second test, which
considers the amount of control exerted by the alleged de
facto employer, see EEOC v. Illinois, 69 F.3d at 169, with a
particular emphasis on the “economic realities” of the em-
ployment relationship. Tamayo, 526 F.3d at 1088. Indeed, the
parties also treat the “economic realities” inquiry and the
Knight five-factor analysis as competing standards. Howev-
er, the five-factor Knight test and the “economic realities”
test are not two independent, mutually exclusive inquiries.
Rather, the Knight test is merely a more structured analysis
of whether the putative employer exercised sufficient con-
trol, and whether the “economic realities” are such that the
putative employer can be held liable under Title VII.
   In Knight itself, we conceptualized the five factors as an
operationalization of the “economic realities” test:
      [I]n reaching this conclusion [that plaintiff was
      an independent contractor rather than an em-
      ployee], the court correctly recognized the use
      of the “economic realities” test which involves
      the application of the general principles of
      agency to the facts. Of several factors to be
      considered, the employer’s right to control is
      the most important when determining whether
      an individual is an employee or an independ-
      ent contractor.
Knight, 950 F.2d at 378–79 (citations omitted). The Knight
court went on to recite the five factors relied upon by the
district court, id., to which subsequent decisions have cited
No. 13-3291                                                   9

as helpful in resolving whether an entity constitutes an em-
ployer for Title VII purposes. See e.g., Worth v. Tyer, 276 F.3d
249, 263 (7th Cir. 2008); see also Heinemeier v. Chemetco, Inc.,
246 F.3d 1078, 1082 & n.3 (7th Cir. 2001) (stating that “[w]hen
facing questions regarding the employer–employee relation-
ship under Title VII … we ‘look to the ‘economic realities’ of
the relationship and the degree of control the employer exer-
cises’” (citing Knight, 950 F.2d at 378–80, and articulating the
five Knight factors)).
    Furthermore, the five-factor Knight test and the “econom-
ic realities” inquiry are not substantively incompatible. The
“economic realities” test purports to examine the amount of
control that a de facto employer had over a plaintiff, while
also considering the financial underpinnings of the relation-
ship. The Knight five-factor analysis also examines the issue
of control, by asking who provided the relevant materials
and instructions to the plaintiff, as well as the financial pa-
rameters of the employment arrangement, by inquiring
about form of payment and benefits. Thus, the five Knight
factors are simply a more detailed application of the eco-
nomic and control considerations present in the “economic
realities” test. We therefore proceed by examining each
Knight factor to determine both how much control Cullen
exerted over Love, and also what the economic realities of
their relationship were, in order to determine whether Cul-
len may be liable under Title VII.
    The first of the five Knight factors examines the extent to
which the putative employer controlled or supervised the
alleged employee, including whether the employer provided
direction with respect to scheduling and performance of the
work. Knight, 950 F.2d at 378. As we noted in Knight, the
10                                                       No. 13-3291

employer’s right to control is the “most important” consid-
eration in ascertaining the existence of an employer–
employee relationship. Id. In Alexander v. Rush North Shore
Medical Center, we observed in our application of the “con-
trol factor” that “[i]f an employer has the right to control and
direct the work of an individual, not only as to the result to be
achieved, but also as to the details by which that result is achieved,
an employer/employee relationship is likely to exist.” 101
F.3d 487, 493 (7th Cir. 1996) (emphasis added). Here, Love
generally received instructions directly from UCI. If Cullen
reviewed a finished product and found it unsatisfactory,
Cullen would communicate any further instructions to a
UCI supervisor. This minimal supervision is essentially lim-
ited to “the result to be achieved,” which militates against a
finding of control.
    However, our control analysis is further informed by this
court’s opinion in EEOC v. Illinois, where we emphasized
that, when control is examined, “the key powers are, natu-
rally, those of hiring and firing.” 69 F.3d at 171. Although
EEOC dealt specifically with a claim brought under the Age
Discrimination in Employment Act (ADEA), it also consid-
ered the standard for establishing an employer–employee
relationship under Title VII. The EEOC court noted that if a
defendant “pull[ed] the strings in the background … a point
would soon be reached at which the [defendant] was the de
facto employer and the [direct employers] merely its
agents.” Id. at 171–72.
   Love argues that Cullen controlled his hiring because
Cullen required its subcontractors to hire union workers.
Cullen’s contract with the City of Milwaukee required that
Cullen abide by the residency preference program, and in
No. 13-3291                                                    11

order to ensure compliance, Cullen selected a recruiting firm
to assist with the hiring of subcontractors. However, there is
no evidence that Cullen had any specific involvement in
Love’s hiring—UCI hired its own employees, including
Love.
    Yet the question of Love’s firing is a closer one. One of
the crucial powers that Cullen retained with respect to Love
was the ability to remove him permanently from the work
site, which, in this case, essentially amounted to a termina-
tion of Love’s employment with UCI. Cullen admits that it
retained the final decision regarding the continued presence
of any worker on the project site if that individual presented
a threat to workplace safety or worker productivity or well-
being. Here, Cullen ordered Love’s permanent removal from
the job site, over the objection of Love’s direct supervisor,
UCI superintendent Henninger, who asked Cullen to keep
Love on the project. Love even asserts that Cullen threatened
to end UCI’s contract if Henninger did not comply with
Love’s removal. Because UCI had no other jobs to which it
could assign Love at the time, Love argues that his removal
from the project rendered him effectively unemployed.
    However, the record lacks any evidence that Cullen at-
tempted to jeopardize Love’s continued employment with
UCI or his placement on other UCI projects. The fact that no
other UCI projects were available when Cullen dismissed
Love from the city hall project was wholly unrelated to Cul-
len’s actions. And while it is true that Cullen had the ability
to unilaterally remove Love from the job site without the
consent of UCI, it is still true that Cullen did not directly hire
Cullen, did not set his hours, and did not directly supervise
his work. Therefore, Cullen’s workplace control over Love—
12                                                 No. 13-3291

or lack thereof—weighs in favor of finding that Cullen is not
Love’s indirect employer under Title VII.
    The second factor in evaluating an indirect employment
relationship is the type of occupation and nature of the skills
required for the position in question, “including whether
skills are obtained in the workplace.” Knight, 950 F.2d at 378.
Cullen required the employees of all subcontractors to at-
tend periodic safety training meetings, but this was the only
instruction Cullen provided; any other training was provid-
ed to Love by UCI. We conclude that this safety training
alone is insufficient to weigh in favor of an employer–
employee relationship here. It is expected that a general con-
tractor will provide broad safety instructions to anyone
working on its construction site. This small amount of con-
trol is not what we had in mind in Knight when we articulat-
ed this factor. In Knight, the district court previously con-
cluded that while the plaintiff obtained training from her pu-
tative employer, because the plaintiff was free to leave the
company at any time and use her skills elsewhere, this
weighed in favor of finding that the company was not the
plaintiff’s employer under Title VII. Id. at 379. We agreed
with the district court’s analysis, concluding that “it was her
application of those skills that mattered” in determining
whether an employer–employee relationship existed. Id. at
380. Here, Love obtained minimal instruction from Cullen in
the form of safety trainings, and he was very likely able to
use the information that he learned from these trainings on
other construction jobs. Thus, Cullen’s safety trainings do
No. 13-3291                                                                  13

not weigh in favor of finding that Cullen was Love’s indirect
or de facto employer under Title VII. 2
    The third Knight factor relates to whether the putative
employer was responsible for the costs of operation, includ-
ing the costs of “equipment, supplies, fees, licenses, work-
place, and maintenance of operations.” Id. at 378. Cullen’s
contract with EMI required that EMI—not Cullen—furnish
all labor, materials, equipment, and services necessary to
complete its work. (Presumably, EMI provided these materi-
als to UCI, which in turn provided them to Love.) Because it
was EMI—rather than Cullen—that ultimately provided ma-
terials to Love, this factor also weighs against finding an
employer–employee relationship between Cullen and Love. 3
     The fourth factor, which considers whether the putative
employer was responsible for providing payment and bene-
fits, Knight 950 F.2d at 378–79, also cuts against Love’s posi-
tion. Love received all paychecks and W–2s directly from
UCI, not Cullen. There is no indication that Cullen ever paid

2 Our conclusion is consistent with the understanding of more than one
district court in this circuit. See, e.g., Fly v. Walsh Constr. Co., No. 3:10-CV-
126, 2011 WL 6152193, at *2 (N.D. Ind. Dec. 12, 2011); see also EEOC v.
Foster Wheeler Constr., Inc., No. 98-C-1601, 1999 WL 515524, at *4 (N.D. Ill.
July 14, 1999) (noting that “[s]ome subcontractor employees may have
attended [Foster Wheeler]’s new hire orientation,” but finding this fact
did not rise to the level of establishing an employment relationship).
3 Love notes that Cullen made a few bulk materials purchases, which it
then provided to EMI. EMI, however, was one step removed from Love
in the contractor–subcontractor chain (EMI hired UCI, which in turn
hired Love). However, to hold that Cullen’s actions of providing materi-
als to EMI had the effect of creating an employer–employee relationship
with Love would seem to over-exaggerate the significance of those ac-
tions as they relate to Cullen’s relationship with Love.
14                                                 No. 13-3291

Love for his work, or that Cullen provided Love any other
benefits of employment, such as insurance or vacation time.
Still, Love argues that Cullen effectively dictated his wages,
which weighs in favor of an employer–employee relation-
ship. See e.g., Heinemeier, 246 F.3d at 1083. Love argues this,
however, by emphasizing that Cullen required all subcon-
tractors to hire union workers, whose wages are controlled
by the union. This is ultimately irrelevant. In EEOC, we con-
cluded that fixing a minimum salary for teachers “is after all
not much different from fixing a minimum wage for private
as well as public employees, and no one supposes that the
federal government is the indirect employer of all the work-
ers covered by the federal minimum-wage law.” 69 F.3d at
171. Therefore, we conclude that the payment and benefits
factor also weighs against finding that Cullen is Love’s indi-
rect employer. In other words, the “economic realities” of
Cullen’s relationship with Love were not such that we
should regard Cullen as Love’s de facto employer under Ti-
tle VII.
    The final Knight factor, which examines the length of the
employee’s job commitment and/or the expectations of the
parties, 950 F.2d at 379, also weighs against Love’s argument
that Cullen is his indirect employer. Love worked on the city
hall project from June 2007 until February 2008, or roughly
eight months. It is undisputed that Love intended to remain
employed with UCI—not Cullen—after the city hall project
was completed. The record reveals no expectation on the
part of Cullen that Love would continue working on Cul-
len’s projects, nor does it reveal that Love expected the same.
Given these expectations, we cannot conclude that this factor
weighs in favor of an employer–employee relationship here.
No. 13-3291                                                  15

    Based on our application of the five-factor test, Love can-
not demonstrate that Cullen “so far controlled [his] em-
ployment relationship that it was appropriate to regard [Cul-
len] as [his] de facto or indirect employer.” EEOC v. Illinois,
69 F.3d at 169. Although we have previously held that a
plaintiff can survive summary judgment even when not all
factors support him, see e.g., Worth v. Tyer, 276 F.3d at 264,
Love’s case is distinct in that none of the factors assessing
Cullen’s level of control weigh in Love’s favor. In Worth, we
held that an issue of material fact existed with respect to
whether the plaintiff was an employee of the defendant,
even when some of our control analysis cut in favor of find-
ing no employment relationship. Id. We explained that alt-
hough plaintiff set her own schedule and did not receive
health insurance, sick leave, or vacation time, id. at 263–64,
she could nevertheless be deemed defendant’s employee be-
cause “[defendants] controlled all of Worth’s work actions
by setting her hours, assigning her projects and approving
her work. … Defendants provided all the costs of operation
for Worth’s work, and Tyer and Worth discussed the possi-
bility of being promoted.” Id. at 264 (citations omitted). Here,
none of these considerations support Love’s argument. Cul-
len did not set Love’s hours, did not assign or directly su-
pervise his projects, and did not have the ability to promote
or demote Love, aside from its ability to remove Love from
the job site for safety reasons. Additionally, the control fac-
tors lacking in Worth are also absent here for Love—such as
the fact that Cullen did not provide Love with health insur-
ance, sick leave, or vacation time. On these facts, a reasona-
ble jury could not find that Cullen exercised sufficient con-
trol over Love to be considered his indirect employer under
16                                                  No. 13-3291

Title VII, and we therefore find that the district court’s grant
of summary judgment in favor of Cullen was appropriate.
    Finally, in addition to his arguments about control, Love
contends that an issue of fact remains as to whether Cullen
was his indirect employer because Cullen “directed the dis-
criminatory act, practice, or policy of which [Love] is com-
plaining.” Worth, 276 F.3d at 260. Indeed, cases from this cir-
cuit have stated that an entity other than the direct employer
“may be considered an employer under Title VII … if the
[entity] ‘directed the discriminatory act, practice, or policy of
which the employee is complaining.’” Tamayo, 526 F.3d at
1088. Exclusive of other considerations, it initially appears
that Love makes a colorable argument that Cullen directed
the allegedly discriminatory act, as it was Cullen that made
the decision to remove Love from the city hall project, over
the objection of Love’s direct employer UCI.
    However, two problems arise with Love’s argument.
First, the “discriminatory act,” that Love complains of is—
for Title VII purposes—his firing, which he claims is synon-
ymous with his dismissal from the city hall project job site.
However, in assessing Cullen’s level of control over Love,
we determined that Cullen’s dismissal of Love from the city
hall project was qualitatively different from the termination
of Love’s employment relationship with UCI. In fact, we
concluded above that, on the record before us, Cullen had no
effect on Love’s continued employment with UCI, even if
UCI happened not to have any jobs to which it could assign
Love after his city hall project dismissal. Therefore, in as-
sessing whether Cullen “directed the discriminatory act,” we
first question that Love’s dismissal from the city hall project
No. 13-3291                                                 17

can be properly characterized a “discriminatory act” under
Title VII.
     Second, evidence that a de facto employer “directed the
discriminatory act” is not—without more—enough to estab-
lish a de facto employer–employee relationship under Title
VII. In Tamayo v. Blagojevich, we considered whether the pu-
tative employer “directed the discriminatory act,” but con-
cluded that the de facto employer—the Illinois Department
of Revenue (“IDOR”)—exercised sufficient control over the
plaintiff such that it was a proper defendant under Title VII.
526 F.3d at 1089. We cited to evidence in the plaintiff’s com-
plaint alleging that IDOR controlled the plaintiff’s compen-
sation, which was especially relevant given that the plain-
tiff’s suit was based on an alleged gender-based disparity in
pay. Here, while Cullen’s involvement in Love’s dismissal
from the city hall project is certainly relevant to their rela-
tionship, it is not enough to overcome our analysis under the
Knight factors, which shows that Cullen—in the aggregate—
exercised very little control over Love in the course of their
relationship. For these reasons, this final consideration does
not alter our conclusion that Cullen exercised insufficient
control over Love, and that Cullen is not liable as an indirect
employer under Title VII.
                       III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.